DETAILED ACTION
	Receipt is acknowledged of Applicant’s amendments to the claims and remarks, filed on 26 November 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  * 
Information Disclosure Statement
Regarding the reference filed with the last response, 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office.  Therefore, unless the reference has been cited by the examiner on form PTO-892, it has not been considered.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 22-25 remain rejected under 35 U.S.C. 103 as being unpatentable over Shreeram IN3800MU2013 published 08/07/2015 (hereinafter Shreeram) in view of Liu et al., Terpene microemulsions for transdermal curcumin delivery: Effects of terpenes and cosurfactants, Colloids and Surfaces B: Biointerfaces 82 (2011) 63-70 (hereinafter Liu).
Shreeram teaches oil in water microemulsion of curcumin prepared as topical formulation which is in the nature of transparent or translucent gels collectively herein Microemulgel. The curcumin is entrapped within the microemulsion (page 11). Since curcumin does not dissolve in water, the disclosure implicitly means that the curcumin is entrapped into the oil core. The microemulsion comprises a thickener, emulsifier and stabilizer (page 7). The emulsion is oil in water (page 7) and thus dispersing aqueous solvent recited in the claim is met. A medium chain triglycerides is used as oily vehicle for forming fine dispersion such as microemulsion or self-emulsifying drug delivery systems or it can also be ethyl oleate (page 7). The reference also teaches lecithin (page 8) as an emulsifier in the microemulsion; the compound should accrue its stabilizing properties because a compound and its properties are not separable. As per the particle size, the reference teaches that the average particle size is 222 nm. The microemulsion has -7.90mvV zeta potential. Although the reference teaches zeta potential different form the claim; adjusting the zeta potential would have been within the skills of a person having ordinary skill in the art since it is clearly a result of effective parameters that a person of ordinary skill in the art would routinely optimize especially that the reference states that the electric potential at the boundary of the double layer is known as the zeta potential of the particles and has values that typically range from +100mvV to -l00 mV. Consequently, optimization of these parameters is a routine practice that would be obvious for an artisan to employ. It would have been customary for an artisan of ordinary skill who decided the same active agent, the same particle size, and the same dissolving oil to optimize the amounts of ingredients in the emulsion in order to best achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed zeta potential, this optimization of the zeta potential value would have been obvious at the time of Applicants’ invention. Regarding instant claim 6 and 7, Shreeram teaches that the microemulsions typically contain from around 2 % to 30 % and preferably from 4 % to 20 % and most preferably from 5 % to15 % of oil (page 7). Regarding instant claim 22, the reference teaches a daily dose to the skin to a person in need thereof (page 7).
Regarding the process limitations newly added to claim 1, these are not essential to a determination of patentability of the composition recited in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Although the recitation of the intended use in claim 1 and claims 23-26 would not have a patentable weight since the Shreeram reference would have been capable of performing the same use, the Office Action relies upon Liu to further reject the claims.
Liu teaches that when curcumin is delivered transdermally and that curcumin exhibit multiple biological activities including anti-inflammatory, anticancer, antioxidant, wound healing, and antimicrobial effects (page 63, left column). Thus, the Liu reference teaches a transdermal administration of curcumin. Regarding claim 23, the reference teaches administering the curcumin microemulsion transdermally through the stratum corneum which is the top layer of the skin (page 63, right column). Further, the reference teaches that the curcumin has wound healing, antimicrobial and anticancer properties which would motivate a person having ordinary skill in the art to use the microemulsion over areas where a patient has a surgery to enhance both the anticancer and healing effects. Regarding new claim 24 and 25, the reference teaches that full- thickness skin from the porcine ear is generally accepted model of permeation for human dermatological research and that researchers use pig ear skin for in vitro transdermal diffusion experiments. The reference also teaches that the transdermal delivery experiments were performed at 32° C to simulate human skin temperature (page 64, right column). Thus, the microemulsion was prepared to treat humans but experimented on porcine skin. Note that although the type of composition components used in Liu to make the microemulsion is different from the components recited in the current claims; however, the reference is relied upon to demonstrate the effect induced by curcumin on cancer and wound-healing regardless what would enhance the microemulsion to penetrate the skin.
Therefore, it would have been obvious to a person having ordinary skill in the art to use the nanoemulsion containing the curcumin as disclosed by Shreeram to treat a skin tumor in a patient who had a surgical procedure for excising the skin tumor not only for obtaining the anticancer effect of curcumin but also to obtain the advantages of being antimicrobial, wound-healing and antioxidant when applied on a skin wound because Liu states that curcumin has anticancer, antimicrobial, wound-healing, and antioxidant effects (page 63, left column).
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 26 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed composition is distinguished form that of the Shreeram reference because the former is directed to a nanoemulsion while the latter is directed to a microemulsion.  See remarks, page 10.
Examiner respectfully submits that Shreeram, as noted in the substantive rejection, teaches an average particle size that directly overlaps with the claimed particle size range.  Applicant does not dispute this.  Thus, since Shreeram’s particle size directly overlaps the particle size of the claimed composition, any properties that result from particle size will necessarily be the same.
Applicant argues that the method of making Shreeram’s composition differs from the process limitation added to claim 1.  See remarks, page 10.
As noted in the substantive rejection, the process limitations newly added to claim 1 are not essential to a determination of patentability of the composition recited in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Applicant argues that Liu differs from the instant claims in that it teaches microemulsions.  See remarks, page 10.
Examiner respectfully submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Shreeram was cited for a teaching of the claimed particle size (see above).  Liu was cited merely to show the pharmacologic properties of curcumin.  
Applicant argues that Liu’s composition was obtained by a process that differs from the process limitations added to claim 1.  See remarks, page 11.
As noted above, the process limitations newly added to claim 1 are not essential to a determination of patentability of the composition recited in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Applicant argues that Liu does not teach treatment of tumor reincidence, etc.  See remarks, page 11.
Examiner respectfully submits that the instant claims are product claims, not method of making claims.  As discussed in the substantive rejection, the cited prior art teaches every element of the claimed product (composition). 
Applicant argues that skin permeation rates of Liu differ from those of the instant composition. See remarks, page 11.
Examiner respectfully submits that skin permeation rates are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615